Exhibit 10.3

 

 

EMPLOYEE MATTERS AGREEMENT

by and between

ONEOK, INC.

and

ONE Gas, Inc.

 

 

Dates as of January 14, 2014

 

 

 

 



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

TERM

  

SECTION DEFINED

Affiliate    Separation Agreement Agreement    Preamble Agreement Dispute   
11.11 Ancillary Agreement    Separation Agreement Assets    Separation Agreement
Distribution    Separation Agreement Distribution Date    Separation Agreement
Distribution Record Date    Separation Agreement Effective Time    Separation
Agreement Indemnifiable Losses    Separation Agreement Indemnitee    Separation
Agreement LDC Business    Separation Agreement Liabilities    Separation
Agreement Oklahoma Courts    11.12 Parent    Preamble Parent Board    Recitals
Parent Welfare Plans    5.1(a) Parties    Preamble Party    Preamble Profit
Sharing Plan Transfer Date    4.2(b) Retained Businesses    Separation Agreement
Separation    Recitals Separation Agreement    Recitals Service Crediting Date
   2.3(b)(i) Spinco    Preamble Spinco 401(k) Thrift Plan    4.1(a) Spinco
Employee Stock Award Program    7.1(b) Spinco Employee Stock Purchase Plan   
7.1(c) Spinco Equity Compensation Plan    7.1(a) Spinco Nonqualified Deferred
Compensation Plan    6.2(a) Spinco Pre-2005 Nonqualified Deferred Compensation
Plan    6.2(c) Spinco Pre-2005 Supplemental Executive Retirement Plan    6.1(c)
Spinco Profit Sharing Plan    4.2(a) Spinco Retirement Plan    3.1(a) Spinco
Supplemental Executive Retirement Plan    6.1(a) Spinco Welfare Plans    5.1(a)
Subsidiary    Separation Agreement Thrift Plan Contributions    8.4(a) Thrift
Plan Transfer Date    4.1(b) TGS Retirement Plan    3.2



--------------------------------------------------------------------------------

EMPLOYEE MATTERS AGREEMENT

EMPLOYEE MATTERS AGREEMENT (this “Agreement”), dated as of January 14, 2014, by
and between ONEOK, Inc., an Oklahoma corporation (“Parent”), and ONE Gas, Inc.,
an Oklahoma corporation (“Spinco”). Each of Parent and Spinco is sometimes
referred to herein as a “Party” and collectively, as the “Parties”.

R E C I T A L S:

WHEREAS, Parent, acting through various divisions and through its direct and
indirect Subsidiaries, currently conducts a number of businesses, including
(i) the LDC Business and (ii) the Retained Businesses;

WHEREAS, the board of directors of Parent (the “Parent Board”) has determined
that it is appropriate, desirable and in the best interests of Parent and its
stockholders to separate Parent into two independent companies (the
“Separation”), one for the LDC Business, which shall be owned and conducted,
directly or indirectly, by Spinco, and one for the Retained Businesses, which
shall be owned and conducted, directly or indirectly, by Parent;

WHEREAS, to effect the Separation the Parties entered into that certain
Separation and Distribution Agreement dated as of even date hereof (as amended
or otherwise modified from time to time, the “Separation Agreement”); and

WHEREAS, prior to the date hereof, certain employees of Parent were transferred
to Spinco and became participants in separate employee benefit plans established
by Spinco in connection with the Separation, at which time such employees ceased
participating in the employee benefit plans of Parent (other than certain equity
incentive award programs and severance arrangements of Parent in which such
employees will continue to participate until the Distribution Date);

WHEREAS, the Parties have entered into that certain Transition Services
Agreement dated as of even date hereof to govern the respective rights,
responsibilities and obligations of each of the Parties after the Distribution
Date relating to, arising out of, or resulting from shared services that will
continue for a transitional period after the Distribution Date; and

WHEREAS, pursuant to the Separation Agreement, Parent and Spinco have agreed to
enter into this Agreement for the purpose of allocating Assets, Liabilities and
responsibilities with respect to certain employee compensation and benefit plans
and programs between them.

NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants hereinafter set forth, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties,
intending to be legally bound, agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.1 Definitions. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Separation Agreement, and the
following terms shall have the following meanings:

“1997 VEBA” shall mean the 1997 – ONEOK, Inc. Employees’ Retiree Medical Benefit
Trust (FEIN: 36-4090934).

“2005 VEBA” shall mean the 2005 – ONEOK, Inc. Collective Bargaining Unit
Employees’ Health and Welfare Plan Trust (FEIN: 56-2542479).

“Benefit Plan” shall mean, with respect to an entity, each plan, program,
arrangement, agreement or commitment that is an employment, change in control,
severance, consulting, non-competition or deferred compensation agreement, or an
executive compensation, incentive bonus or other bonus, employee pension,
profit-sharing, savings, retirement, supplemental retirement, stock option,
stock purchase, stock appreciation rights, restricted stock, other equity-based
compensation, severance pay, salary continuation, life, health, hospitalization,
sick leave, vacation pay, disability or accident insurance plan, corporate-owned
or key-man life insurance or other employee benefit plan, program, arrangement,
agreement or commitment, including any “employee benefit plan” (as defined in
Section 3(3) of ERISA), sponsored or maintained by such entity (or to which such
entity contributes or is required to contribute).

“COBRA” shall mean the continuation coverage requirements for “group health
plans” under Title X of the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, and as codified in Code Section 4980B and Sections 601 through
608 of ERISA, and the rules and regulations thereunder, all as the same shall be
in effect at the time that reference is made thereto.

“Code” shall mean the U.S. Internal Revenue Code of 1986, as amended.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, and the
rules and regulations thereunder, all as the same shall be in effect at the time
that reference is made thereto.

“ERISA Affiliate” shall mean with respect to any Person, each business or entity
which is a member of a “controlled group of corporations,” under “common
control” or a member of an “affiliated service group” with such Person within
the meaning of Sections 414(b), (c) or (m) of the Code, or required to be
aggregated with such Person under Section 414(o) of the Code, or under “common
control” with such Person within the meaning of Section 4001(a)(14) of ERISA.

“Former Parent Employee” shall mean any individual (or any beneficiary,
dependent, or alternate payee of such individual, as the context requires) whose
employment with any member of the Parent Group was terminated before the
Distribution Date; provided, however, that no Former Spinco Employee shall
constitute a Former Parent Employee.

 

2



--------------------------------------------------------------------------------

“Former Spinco Employee” shall mean any individual (or any beneficiary,
dependent, or alternate payee of such individual, as the context requires)
(i) whose employment with any member of the Spinco Group was terminated before
the Distribution Date; or (ii) whose employment with any member of the Parent
Group was terminated prior to January 1, 2014, if such individual was allocated
in connection with the Separation to any member of the Spinco Group as of
January 1, 2014 by Parent in its sole discretion.

“HIPAA” shall mean the Health Insurance Portability and Accountability Act of
1996, and the rules and regulations thereunder, all as the same shall be in
effect at the time that reference is made thereto.

“LDC EMA Liabilities” shall mean all Liabilities assumed or retained by the
Spinco Group as provided for in this Agreement, including Section 2.1(c).

“Parent 401(k) Thrift Plan” shall mean the Thrift Plan for Employees of ONEOK,
Inc. and Subsidiaries.

“Parent Annual Incentive Plans” shall mean, collectively, the ONEOK, Inc. Annual
Officer Incentive Plan and the ONEOK, Inc. Annual Employee Incentive Plan.

“Parent Benefit Plan” shall mean any Benefit Plan sponsored by any member of the
Parent Group or any ERISA Affiliate thereof immediately following the
Distribution Date.

“Parent Deferred Compensation Plan for Non-Employee Directors” shall mean the
ONEOK, Inc. Deferred Compensation Plan for Non-Employee Directors.

“Parent Employee” shall mean an active employee or an employee on vacation or on
approved leave of absence (including sick leave, qualified military service
under the Uniformed Services Employment and Reemployment Rights Act of 1994, as
amended, and leave under the Family Medical Leave Act, as amended), in either
case, of any member of the Parent Group on or after January 1, 2014, and shall
include any beneficiary, dependent, or alternate payee of such employee, as the
context requires.

“Parent Employee Stock Award Program” shall mean the ONEOK, Inc. Employee Stock
Award Program.

“Parent Employee Stock Purchase Plan” shall mean the ONEOK, Inc. Employee Stock
Purchase Plan.

“Parent Equity Compensation Plan” shall mean the ONEOK, Inc. Equity Compensation
Plan.

“Parent Group” shall mean (i) prior to January 1, 2014, Parent and any of its
direct or indirect Subsidiaries, and (ii) on and after January 1, 2014, Parent
and each Person (other than any member of the Spinco Group) that is a Subsidiary
of Parent as of January 1, 2014, and each Person (other than any member of the
Spinco Group) that becomes a Subsidiary of Parent after January 1, 2014.

 

3



--------------------------------------------------------------------------------

“Parent Long-Term Incentive Plan” shall mean the ONEOK, Inc. Long-Term Incentive
Plan.

“Parent Nonqualified Deferred Compensation Plan” shall mean the ONEOK, Inc. 2005
Nonqualified Deferred Compensation Plan.

“Parent Nonqualified Plan Rabbi Trust” shall mean the ONEOK, Inc. Deferred
Compensation Plan Trust.

“Parent Nonqualified Plans” shall mean, collectively, the Parent Supplemental
Executive Retirement Plan, the Parent Pre-2005 Supplemental Executive Retirement
Plan, the Parent Nonqualified Deferred Compensation Plan and the Parent Pre-2005
Nonqualified Deferred Compensation Plan.

“Parent Participant” shall mean any individual who is a Parent Employee, a
Former Parent Employee or a Parent Service Provider.

“Parent Performance Unit” shall mean a phantom stock unit granted by Parent
pursuant to a Parent Stock Plan representing a general unsecured promise by
Parent to deliver one share of Parent Common Stock or dividend equivalents, if
applicable, upon the satisfaction of a performance and service based vesting
requirement.

“Parent Pre-2005 Nonqualified Deferred Compensation Plan” shall mean the ONEOK,
Inc. Employee Nonqualified Deferred Compensation Plan, as in effect on
December 31, 2004.

“Parent Pre-2005 Supplemental Executive Retirement Plan” shall mean the ONEOK,
Inc. Supplemental Executive Retirement Plan, as in effect on December 31, 2004.

“Parent Profit Sharing Plan” shall mean the Profit Sharing Plan sponsored by
Parent.

“Parent Ratio” shall mean a fraction, the numerator of which is the
Pre-Distribution Price of a share of Parent Common Stock and the denominator of
which is the Post-Distribution Price of a share of Parent Common Stock, rounded
to the nearest hundredth.

“Parent Retiree Reimbursement Account Plan” shall mean the Retiree Reimbursement
Account Plan for Former Employees of ONEOK, Inc. and Subsidiaries.

“Parent Restricted Stock Unit” shall mean (i) a phantom stock unit granted by
Parent pursuant to a Parent Stock Plan representing a general unsecured promise
by Parent to deliver a share of Parent Common Stock or dividend equivalents, if
applicable, upon the satisfaction of a service based vesting requirement, (ii) a
phantom stock unit granted by Parent pursuant to the Parent Deferred
Compensation Plan for Non-Employee Directors representing a general

 

4



--------------------------------------------------------------------------------

unsecured promise by Parent to deliver a share of Parent Common Stock or
dividend equivalents, if applicable, on the date on which a distribution under
the terms of the Parent Deferred Compensation Plan for Non-Employee Directors is
to be made, or (iii) a deemed investment in shares of Parent Common Stock under
the terms of a Parent Stock Plan, the Parent Nonqualified Deferred Compensation
Plan or the Parent Pre-2005 Nonqualified Deferred Compensation Plan.

“Parent Retirement Plan” shall mean the Retirement Plan for Employees of ONEOK,
Inc. and Subsidiaries.

“Parent Service Plans” shall mean, collectively, the Parent Retirement Plan, the
Parent 401(k) Thrift Plan, the Parent Profit Sharing Plan and the severance and
health and welfare benefit plans maintained by a member of the Parent Group to
the extent eligibility for or level of benefits thereunder is dependent upon
length of service, including the Parent vacation, health and welfare, sick leave
and retiree medical and life programs, if any.

“Parent Service Provider” shall mean any individual (or any beneficiary,
dependent, or alternate payee of such individual, as the context requires)
providing services to any member of the Parent Group on or after January 1, 2014
(including any individual who is, or was, classified by Spinco as an independent
contractor, temporary employee, temporary service worker, consultant,
freelancer, agency employee, leased employee, on-call worker, incidental worker,
or non-payroll worker or in any other employment, non-employment, or retainer
arrangement or relationship), other than any such individual who is a Parent
Employee, Spinco Employee, or a Spinco Service Provider.

“Parent Stock Plans” shall mean, collectively, the Parent Long-Term Incentive
Plan and the Parent Equity Compensation Plan.

“Parent Supplemental Executive Retirement Plan” shall mean the ONEOK, Inc. 2005
Supplemental Executive Retirement Plan.

“Participating Company” shall mean Parent or any Person (other than an
individual) that is a participating employer in a Parent Benefit Plan.

“Post-Distribution Price,” with respect to a share of common stock, shall mean
the volume-weighted average share price for such common stock trading on the
“regular way” basis on the New York Stock Exchange on February 3, 2014;
provided, that, if this information is not available, the Post-Distribution
Price shall mean the average of the high and low of the share price for such
common stock trading on the “regular way” basis on the New York Stock Exchange
on such date.

“Pre-Distribution Price,” with respect to a share of common stock, shall mean
the volume-weighted average share price for such common stock trading on the
“regular way” basis on the New York Stock Exchange on January 31, 2014;
provided, that, if this information is not available, the Pre-Distribution Price
shall mean the average of the high and low of the share price for such common
stock trading on the “regular way” basis on the New York Stock Exchange on such
date.

 

5



--------------------------------------------------------------------------------

“Retained Business EMA Liabilities” shall mean all Liabilities assumed or
retained by the Parent Group as provided for in this Agreement, including
Section 2.1(b).

“SEC” shall mean the United States Securities and Exchange Commission.

“Spinco Benefit Plan” shall mean any Benefit Plan sponsored by any member of the
Spinco Group or any ERISA Affiliate thereof immediately following the
Distribution Date.

“Spinco Employee” shall mean an active employee or an employee on vacation or on
approved leave of absence (including sick leave, qualified military service
under the Uniformed Services Employment and Reemployment Rights Act of 1994, as
amended, and leave under the Family Medical Leave Act, as amended), in either
case, of any member of the Spinco Group on or after January 1, 2014, and shall
include any beneficiary, dependent, or alternate payee of such employee, as the
context requires.

“Spinco Group” shall mean Spinco and each Person that is a Subsidiary of Spinco
as of January 1, 2014, and each Person that becomes a Subsidiary of Spinco after
January 1, 2014.

“Spinco Nonqualified Plan Rabbi Trust” shall mean the rabbi trust established by
Spinco to fund benefits payable to Spinco Participants under the Spinco
Nonqualified Plans.

“Spinco Nonqualified Plans” shall mean, collectively, the Spinco Supplemental
Executive Retirement Plan, the Spinco Pre-2005 Supplemental Executive Retirement
Plan, the Spinco Nonqualified Deferred Compensation Plan and the Spinco Pre-2005
Nonqualified Deferred Compensation Plan.

“Spinco Participant” shall mean any individual who is a Spinco Employee, a
Former Spinco Employee, or a Spinco Service Provider.

“Spinco Performance Unit” shall mean a phantom stock unit granted by Spinco
representing a general unsecured promise by Spinco to deliver one share of
Spinco Common Stock and dividend equivalents, if applicable, upon the
satisfaction of a performance and service based vesting requirement, which unit
is granted pursuant to the Spinco Equity Compensation Plan as part of the
adjustment to Parent Performance Units in connection with the Distribution
pursuant to Article VII hereof.

“Spinco Ratio” shall mean a fraction, the numerator of which is the
Pre-Distribution Price of a share of Parent Common Stock and the denominator of
which is the Post-Distribution Price of a share of Spinco Common Stock, rounded
to the nearest hundredth.

“Spinco Retiree Reimbursement Account Plan” shall mean the Retiree Reimbursement
Account Plan for Former Employees of ONE Gas, Inc. and Subsidiaries.

 

6



--------------------------------------------------------------------------------

“Spinco Restricted Stock Unit” shall mean (i) a phantom stock unit issued by
Spinco representing a general unsecured promise by Spinco to deliver one share
of Spinco Common Stock or dividend equivalents, if applicable, upon the
satisfaction of a service based vesting requirement, which unit is granted
pursuant to a Spinco Stock Plan as part of the adjustment to Parent Restricted
Stock Units in connection with the Distribution pursuant to Article VII hereof
or (ii) a deemed investment in shares of Spinco Common Stock under the terms of
the Spinco Equity Compensation Plan, the Spinco Nonqualified Deferred
Compensation Plan or the Spinco Pre-2005 Nonqualified Deferred Compensation
Plan, which investment is deemed made as part of the adjustment to Parent
Restricted Stock Units in connection with the Distribution pursuant to Article
VII hereof.

“Spinco Service Plans” shall mean, collectively, the Spinco Retirement Plan, the
TGS Retirement Plan, the Spinco 401(k) Thrift Plan, the Spinco Profit Sharing
Plan and the severance and health and welfare plans maintained by a member of
the Spinco Group to the extent eligibility for or level of benefits thereunder
is dependent upon length of service, including the Spinco vacation, health and
welfare, sick leave and retiree medical and life programs, if any.

“Spinco Service Provider” shall mean any individual (or any beneficiary,
dependent, or alternate payee of such individual, as the context requires)
providing services to any member of the Spinco Group on or after January 1, 2014
(including any individual who is, or was, classified by Parent as an independent
contractor, temporary employee, temporary service worker, consultant,
freelancer, agency employee, leased employee, on-call worker, incidental worker,
or non-payroll worker or in any other employment, non-employment, or retainer
arrangement or relationship), other than a Parent Employee or Spinco Employee.

“Spinco Stock Plans” shall mean, collectively, the Spinco Equity Compensation
Plan and the Spinco Employee Stock Award Program.

1.2 References; Interpretation. References in this Agreement to any gender
include references to all genders, and references to the singular include
references to the plural and vice versa. Unless the context otherwise requires,
the words “include”, “includes” and “including” when used in this Agreement
shall be deemed to be followed by the phrase “without limitation”. Unless the
context otherwise requires, references in this Agreement to Articles, Sections,
Exhibits and Schedules shall be deemed references to Articles and Sections of,
and Exhibits and Schedules to, this Agreement. Unless the context otherwise
requires, the words “hereof”, “hereby” and “herein” and words of similar meaning
when used in this Agreement refer to this Agreement in its entirety and not to
any particular Article, Section or provision of this Agreement.

ARTICLE II

GENERAL PRINCIPLES

Section 2.1 Employees; Assumption and Retention of Liabilities; Related Assets.

(a) Parent shall take all actions necessary such that no later than the
Distribution Date (to the extent not already so employed as of the date hereof),
all Parent Employees are employed by a member of the Parent Group and all Spinco
Employees are employed by a member of the Spinco Group. No action taken pursuant
this Section 2.1(a) shall constitute a termination of employment or separation
from service for purposes of any Parent Benefit Plan or Spinco Benefit Plan.

 

7



--------------------------------------------------------------------------------

(b) As of the Distribution Date (to the extent not already assumed, retained,
paid, performed or discharged, as applicable, as of the date hereof), except as
otherwise expressly provided for in this Agreement, Parent shall, or shall cause
one or more members of the Parent Group to, assume or retain, as applicable, and
pay, perform, fulfill and discharge, in due course in full (i) all Liabilities
and all applicable obligations under or with respect to all Parent Benefit
Plans, (ii) all Liabilities (excluding Liabilities incurred under a Benefit Plan
except as otherwise provided in this Agreement) with respect to the employment,
service, termination of employment or termination of service of all Parent
Participants, in each case to the extent arising in connection with or as a
result of employment with or the performance of services prior to the
Distribution Date for any member of the Parent Group or the Spinco Group, and
(iii) any other Liabilities or obligations expressly assigned to Parent or any
of its Affiliates under this Agreement.

(c) As of the Distribution Date (to the extent not already assumed, retained,
paid, performed or discharged, as applicable, as of the date hereof), except as
otherwise expressly provided for in this Agreement, Spinco shall, or shall cause
one or more members of the Spinco Group to, assume or retain, as applicable, and
pay, perform, fulfill and discharge, in due course in full (i) all Liabilities
and all applicable obligations under or with respect to all Spinco Benefit
Plans, (ii) all Liabilities (excluding Liabilities incurred under a Benefit Plan
except as otherwise provided in this Agreement) with respect to the employment,
service, termination of employment or termination of service of all Spinco
Participants, in each case to the extent arising in connection with or as a
result of employment with or the performance of services prior to the
Distribution Date for any member of the Parent Group or the Spinco Group, and
(iii) any other Liabilities or obligations expressly assigned to Spinco or any
of its Affiliates under this Agreement.

(d) From time to time after the Distribution Date, the Parties shall promptly
reimburse one another, upon reasonable request of the Party requesting
reimbursement and the presentation by such Party of such substantiating
documentation as the other Party shall reasonably request, for the cost of any
obligations or Liabilities satisfied or assumed by the Party requesting
reimbursement or its Affiliates that are, or that have been made prior or
pursuant to this Agreement, the responsibility of the other Party or any of its
Affiliates. Any such request for reimbursement must be made not later than
December 31, 2014.

(e) Parent shall retain responsibility for all employee-related regulatory
filings for reporting periods ending at or prior to the Distribution Date,
except for Equal Employment Opportunity Commission EEO-1 reports and affirmative
action program (AAP) reports and responses to Office of Federal Contract
Compliance Programs (OFCCP) submissions, for which Parent will provide data and
information (to the extent permitted by applicable Laws and consistent with
Section 10.1) to Spinco, who will be responsible for making such filings in
respect of Spinco Employees and Former Spinco Employees.

(f) Except as otherwise expressly provided for in this Agreement or as otherwise
expressly agreed to in writing between the Parties, Parent shall be responsible
for all regulatory filings with respect to the Parent Benefit Plans, and Spinco
shall be responsible for all regulatory filings with respect to the Spinco
Benefit Plans.

 

8



--------------------------------------------------------------------------------

Section 2.2 Participation in Parent Benefit Plans. Except as otherwise expressly
provided for in this Agreement or as otherwise expressly agreed to in writing
between the Parties, effective as of the Distribution Date (to the extent that
such cessation has not already occurred prior to the date hereof) (i) Spinco and
each member of the Spinco Group shall cease to be a Participating Company in any
Parent Benefit Plan, and (ii) each Spinco Participant shall cease to participate
in, be covered by, accrue benefits under, be eligible to contribute to or have
any rights under any Parent Benefit Plan (except to the extent of obligations
that accrued before the Distribution Date and that are not otherwise addressed
herein), and Parent and Spinco shall take all necessary action to effectuate
each such cessation.

Section 2.3 Allocation of Tax Deductions. Except as otherwise expressly provided
for in this Agreement, effective as of the January 1, 2014, (i) Parent shall be
entitled to the benefit of the tax deduction in respect of any payroll deduction
under, contribution to, or payment by any Parent Benefit Plan, and (ii) Spinco
shall be entitled to the benefit of the tax deduction with respect to any
payroll deduction under, contribution to, or payment by any Spinco Benefit Plan.

Section 2.4 Service Recognition Rules. Spinco shall give each Spinco Participant
(to the extent not already given prior to the date hereof) full credit for
purposes of eligibility, vesting, determination of level of benefits, and, to
the extent applicable, benefit accruals under any Spinco Benefit Plan for such
Spinco Participant’s service with any member of the Parent Group prior to the
Distribution Date or January 1, 2014, as applicable, to the same extent such
service was recognized by the applicable Parent Benefit Plans immediately prior
to the Distribution Date or January 1, 2014, as applicable; provided, that, such
service shall not be recognized to the extent that such recognition would result
in the duplication of benefits. Parent shall provide appropriate data to Spinco
regarding such past service.

Section 2.5 Collective Bargaining Agreements. No later than the Distribution
Date (to the extent not already assumed prior to the date hereof), Spinco shall
or shall cause one of its affiliates to assume and honor the (i) Agreement
between Kansas Gas Service and Local Unions No. 12561, No. 13417, No. 14228 of
United Steelworkers, effective October 28, 2011 to October 28, 2016 and
(ii) Agreement between Kansas Gas Service and Local Union No. 304 of
International Brotherhood of Electrical Workers, effective July 1, 2010 to
June 30, 2014, and any amendments, side letters, memorandums of understanding,
or supplements to any of those agreements, in effect as of the Distribution
Date.

 

9



--------------------------------------------------------------------------------

ARTICLE III

QUALIFIED DEFINED BENEFIT PLANS

Section 3.1 Spinco Retirement Plan.

(a) Establishment of the Spinco Retirement Plan. Spinco has established a
defined benefit plan for the benefit of Spinco Participants (the “Spinco
Retirement Plan”). Spinco shall take all necessary, reasonable and appropriate
action to maintain and administer the Spinco Retirement Plan so that it is
qualified under Section 401(a) of the Code and that the related trust thereunder
is exempt from U.S. federal income tax under Section 501(a) of the Code. Spinco
shall be responsible for any and all Liabilities and other obligations with
respect to the Spinco Retirement Plan.

(b) Transfer of Parent Retirement Plan Assets. Not later than ninety (90) days
following the Distribution Date (or such later time as mutually agreed by Parent
and Spinco, and to the extent not already transferred prior to the date hereof),
Parent shall cause the Liabilities attributable to Spinco Participants under the
Parent Retirement Plan to be transferred to the Spinco Retirement Plan, and
Spinco shall cause the Spinco Retirement Plan to accept such transfer and,
effective as of the date of such transfer, to assume and to fully perform, pay
and discharge, all obligations of the Parent Retirement Plan relating to Spinco
Participants. Not later than ninety (90) days following the Distribution Date
(or such later time as mutually agreed by Parent and Spinco, and to the extent
not already transferred prior to the date hereof), Parent shall use commercially
reasonable efforts to cause to be transferred to the master trust established as
a funding mechanism for the Spinco Retirement Plan Assets under the Parent
Retirement Plan having a fair market value equal to the minimum amount required
to be transferred in accordance with Section 414(l) of the Code, using interest
rates and other assumptions determined by Parent’s actuaries for such purposes.
The Parties acknowledge that additional adjustments to the amount of Assets
transferred pursuant to the preceding sentence may be necessary in order to
satisfy the requirements of Section 414(l) of the Code, and the Parties agree to
cooperate and use commercially reasonable efforts to complete any necessary
transfers of additional Assets prior to December 31, 2014. Assets to be
transferred pursuant to this Section 3.1(b) shall be in kind and/or in cash, as
determined by the Parent Retirement Plans’ fiduciaries in their sole discretion;
provided, that, any Assets to be transferred to the Spinco Retirement Plan shall
be reduced by an amount equal to the amount paid by the Parent Retirement Plan
in respect of Spinco Participants between the Distribution Date and the date
Assets are transferred to the Spinco Retirement Plan pursuant to this
Section 3.1(b).

(c) Regulatory Filings. In connection with the transfer of Assets and
Liabilities from the Parent Retirement Plan to the Spinco Retirement Plan
pursuant to this Section 3.1, Parent and Spinco shall cooperate in making any
and all appropriate filings required under the Code, ERISA or other applicable
law, and take all such action as may be necessary and appropriate to cause such
transfer to take place as described in Section 3.1(b) above.

(d) Continuation of Elections. As of the Distribution Date (to the extent not
already recognized and maintained prior to the date hereof), Spinco shall cause
the Spinco Retirement Plan to recognize and maintain, to the extent practicable,
all existing elections, including beneficiary designations, payment form
elections and rights of alternate payees under qualified domestic relations
orders with respect to Spinco Participants under the Parent Retirement Plan.

Section 3.2 Texas Gas Service Company Employees Retirement Income Plan. Spinco
acknowledges that it has assumed sponsorship of the ONEOK, Inc. Texas Gas
Service Company Employees Retirement Income Plan (the “TGS Retirement Plan”) and
all obligations and

 

10



--------------------------------------------------------------------------------

Liabilities thereunder or relating thereto. Not later than ninety (90) days
following the Distribution Date (or such later time as mutually agreed by Parent
and Spinco, and to the extent not already transferred prior to the date hereof),
Parent shall cause to be transferred to the master trust established as a
funding mechanism for the TGS Retirement Plan all Assets of the TGS Retirement
Plan.

ARTICLE IV

QUALIFIED DEFINED CONTRIBUTION PLANS

Section 4.1 Spinco 401(k) Thrift Plan.

(a) Establishment of the Spinco 401(k) Thrift Plan. Spinco has established a
defined contribution plan for the benefit of Spinco Participants substantially
identical to the Parent 401(k) Thrift Plan (the “Spinco 401(k) Thrift Plan”).
Spinco shall take all necessary, reasonable and appropriate action to maintain
and administer the Spinco 401(k) Thrift Plan so that it is qualified under
Section 401(a) of the Code and that the related trust thereunder is exempt from
U.S. federal income tax under Section 501(a) of the Code. Except as otherwise
provided in this Agreement, Spinco shall be responsible for any and all
Liabilities and other obligations with respect to the Spinco 401(k) Thrift Plan.

(b) Transfer of the Parent 401(k) Thrift Plan Assets. Not later than ninety
(90) days following the Distribution Date (or such later time as mutually agreed
by Parent and Spinco, and to the extent not already transferred prior to the
date hereof) (the “Thrift Plan Transfer Date”), Parent shall cause the accounts
(including any outstanding loan balances and forfeitures) in the Parent 401(k)
Thrift Plan attributable to Spinco Participants and all of the Assets in the
Parent 401(k) Thrift Plan related thereto, to be transferred in-kind to a master
trust established as a funding mechanism for the Spinco 401(k) Thrift Plan, and
Spinco shall cause such master trust to accept such transfer of accounts and
underlying Assets and, effective as of the Thrift Plan Transfer Date, to assume
and to fully perform, pay and discharge, all obligations of the Parent 401(k)
Thrift Plan relating to the accounts of Spinco Participants (to the extent the
Assets related to those accounts are actually transferred from the Parent 401(k)
Thrift Plan to the Spinco 401(k) Thrift Plan), except as otherwise provided in
this Agreement.

(c) Continuation of Elections. As of the Distribution Date (to the extent not
already recognized and maintained prior to the date hereof), Spinco shall cause
the Spinco 401(k) Thrift Plan to recognize and maintain all Parent 401(k) Thrift
Plan elections, including, but not limited to, deferral, investment, and payment
form elections, dividend elections, beneficiary designations, and the rights of
alternate payees under qualified domestic relations orders with respect to
Spinco Participants, to the extent such election or designation is available
under the Spinco 401(k) Thrift Plan.

(d) Contributions for Spinco Participants. All contributions payable to the
Parent 401(k) Thrift Plan with respect to employee deferrals and contributions,
matching contributions and other contributions for Spinco Participants through
December 31, 2013, determined in accordance with the terms and provisions of the
Parent 401(k) Thrift Plan, ERISA and the Code, shall be paid by Parent to the
Parent 401(k) Thrift Plan prior to the Thrift Plan Transfer Date.

 

11



--------------------------------------------------------------------------------

(e) Loan Repayment. Prior to the Thrift Plan Transfer Date, Parent and Spinco
shall jointly develop a process to permit Spinco Employees who have loans
outstanding under the Parent 401(k) Thrift Plan to continue to make periodic
repayments on such outstanding loans until the Thrift Plan Transfer Date through
a reduction of salary paid by Spinco and Spinco remitting such payments to the
Parent 401(k) Thrift Plan on a timely basis.

Section 4.2 Spinco Profit Sharing Plan.

(a) Establishment of the Spinco Profit Sharing Plan. Spinco has established a
defined contribution plan for the benefit of Spinco Participants substantially
identical to the Parent Profit Sharing Plan (the “Spinco Profit Sharing Plan”).
Spinco shall take all necessary, reasonable and appropriate action to maintain
and administer the Spinco Profit Sharing Plan so that it is qualified under
Section 401(a) of the Code and that the related trust thereunder is exempt from
U.S. federal income tax under Section 501(a) of the Code. Except as otherwise
provided in this Agreement, Spinco shall be responsible for any and all
Liabilities and other obligations with respect to the Spinco Profit Sharing
Plan.

(b) Transfer of the Parent Profit Sharing Plan Assets. Not later than ninety
(90) days following the Distribution Date (or such later time as mutually agreed
by Parent and Spinco, and to the extent not already transferred prior to the
date hereof) (the “Profit Sharing Plan Transfer Date”), Parent shall cause the
accounts in the Parent Profit Sharing Plan attributable to Spinco Participants
and all of the Assets in the Parent Profit Sharing Plan related thereto, to be
transferred in-kind to a master trust established as a funding mechanism for the
Spinco Profit Sharing Plan, and Spinco shall cause such master trust to accept
such transfer of accounts and underlying Assets and, effective as of the Profit
Sharing Plan Transfer Date, to assume and to fully perform, pay and discharge,
all obligations of the Parent Profit Sharing Plan relating to the accounts of
Spinco Participants (to the extent the Assets related to those accounts are
actually transferred from the Parent Profit Sharing Plan to the Spinco Profit
Sharing Plan), except as otherwise provided in this Agreement.

(c) Continuation of Elections. As of the Distribution Date (to the extent not
already recognized and maintained prior to the date hereof), Spinco shall cause
the Spinco Profit Sharing Plan to recognize and maintain all Parent Profit
Sharing Plan elections, including, but not limited to investment, and payment
form elections, dividend elections, beneficiary designations, and the rights of
alternate payees under qualified domestic relations orders with respect to
Spinco Participants, to the extent such election or designation is available
under the Spinco Profit Sharing Plan.

(d) Contributions for Spinco Participants. All contributions payable to the
Parent Profit Sharing Plan with respect to Spinco Participants on account of
service through December 31, 2013, determined in accordance with the terms and
provisions of the Parent Profit Sharing Plan, ERISA and the Code, shall be paid
by Parent to the Parent Profit Sharing Plan prior to the Profit Sharing Plan
Transfer Date.

 

12



--------------------------------------------------------------------------------

Section 4.3 Compliance.

(a) General. Any transfer of Assets pursuant to Section 4.1(b) or 4.2(b) above
shall be conducted in accordance with Section 414(l) of the Code, Treasury
Regulation Section 1.414(1)-1, and Section 208 of ERISA. Parent shall take all
actions necessary to comply with the blackout notice requirements of ERISA
Section 101(i) and its related regulations in connection with the transfers of
Assets and Liabilities pursuant to Section 4.1(b) or 4.2(b) above.

(b) Regulatory Filings. In connection with the transfers of Assets and
Liabilities pursuant to Sections 4.1(b) and 4.2(b) above, Parent and Spinco
shall cooperate in making any and all appropriate filings required under the
Code, ERISA or other applicable law, and take all such action as may be
necessary and appropriate to cause such transfers to take place as described in
Sections 4.1(b) and 4.2(b) above.

Section 4.4 Employer Securities. On or before the Distribution Date (to the
extent not already amended prior to the date hereof), Parent shall amend the
Parent 401(k) Thrift Plan and the Parent Profit Sharing Plan to address the
extent to which Spinco Common Stock will remain an investment alternative
thereunder after the Distribution Date. On or before the Distribution Date (to
the extent not already amended prior to the date hereof), Spinco shall amend the
Spinco 401(k) Plan and the Spinco Profit Sharing Plan to address the extent to
which Parent Common Stock will remain an investment alternative thereunder after
the Distribution Date.

ARTICLE V

HEALTH AND WELFARE AND OTHER BENEFIT PLANS

Section 5.1 Health and Welfare Plans Maintained by Parent Prior to the
Distribution Date.

(a) Establishment of Welfare Plans. Parent or one or more of its Affiliates
maintain health and welfare plans (the “Parent Welfare Plans”) for the benefit
of eligible Parent Participants. Spinco has adopted, for the benefit of eligible
Spinco Participants, health and welfare plans substantially identical to the
Parent Welfare Plans (collectively, the “Spinco Welfare Plans”), and Spinco
Participants are no longer eligible for coverage or benefits under the Parent
Welfare Plans.

(b) Terms of Participation in Spinco Welfare Plans. Spinco shall use
commercially reasonable efforts to cause all Spinco Welfare Plans (to the extent
not already waived or taken into account, as applicable, prior to the date
hereof) to (i) waive all limitations as to preexisting conditions, exclusions,
and service conditions with respect to participation and coverage requirements
applicable to Spinco Participants, other than limitations that were in effect
with respect to Spinco participants as of December 31, 2013 under the Parent
Welfare Plans, and (ii) waive any waiting period limitation or evidence of
insurability requirement that would otherwise be applicable to a Spinco
Participant to the extent such Spinco Participant had satisfied any similar
limitation under the analogous Parent Welfare Plan as of December 31, 2013.

 

13



--------------------------------------------------------------------------------

(c) Employees on Leave. Notwithstanding any other provision of this Agreement to
the contrary, from and after January 1, 2014, Spinco shall assume Liability for
payment of any sickness benefits or health and welfare coverage with respect to
Spinco Employees and Former Spinco Employees, and Parent shall have no further
responsibility for such disabled employees or employees on approved leave after
January 1, 2014.

(d) COBRA and HIPAA. Notwithstanding anything set forth in Section 2.1 above,
Parent shall retain responsibility for compliance with the health care
continuation coverage requirements of COBRA with respect to Former Spinco
Employees who, prior to January 1, 2014, were covered under a Parent Welfare
Plan pursuant to COBRA. Parent shall be responsible for administering compliance
with any certificate of creditable coverage requirements of HIPAA or Medicare
applicable to the Parent Welfare Plans with respect to Spinco Participants. The
Parties hereto agree that neither the Distribution nor any transfers of
employment that occur in connection with and on or prior to the Distribution
shall constitute a COBRA qualifying event for purposes of COBRA; provided, that,
in all events, Spinco shall assume, or shall have caused the Spinco Welfare
Plans to assume, responsibility for compliance with the health care continuation
coverage requirements of COBRA with respect to Spinco Employees who, on or after
January 1, 2014, incur a qualifying event for purposes of COBRA.

(e) Retiree Medical and Life Insurance Benefits.

(i) Spinco Participants. Spinco Participants are no longer eligible or
potentially eligible (as applicable) for retiree medical or life insurance
benefits under the Parent Welfare Plans and are instead eligible or potentially
eligible (as applicable) for such benefits under a corresponding Spinco Welfare
Plan. Spinco shall assume and fully perform, pay and discharge, all obligations
of the Parent Welfare Plans relating to retiree medical and life insurance
benefits of Spinco Participants. Where applicable (and to the extent not already
transferred prior to the date hereof), Parent shall transfer the account
balances for Spinco Participants previously established under the Parent Retiree
Reimbursement Account Plan to the Spinco Retiree Reimbursement Account Plan.

(ii) Retiree Benefits Under the Spinco Welfare Plans. This Section 5.1(e) is not
intended to create any obligation to provide benefits to any person, but rather,
is intended merely to allocate such obligations to the extent they may already
exist. To the extent that retiree medical and life insurance benefits are
offered to Spinco Participants under the Spinco Welfare Plans pursuant to this
Section 5.1(e), such benefits shall be substantially comparable, in the
aggregate, to the applicable terms of the retiree medical and life insurance
benefits provided to such Spinco Participants under the Parent Welfare Plans as
of December 31, 2013.

(iii) Transfer of Assets. No later than ninety (90) days following the
Distribution Date (or such later time as mutually agreed by Parent and Spinco,
and to the extent not already transferred prior to the date hereof), (i) Parent
shall cause an amount of Assets held in the 1997 VEBA that bears the same ratio
to the total Assets held in the 1997 VEBA that obligations being assumed by
Spinco for retiree medical benefits of Spinco Participants under the Parent
Welfare Plans bear to all obligations for retiree medical benefits under the
Parent Welfare Plans to

 

14



--------------------------------------------------------------------------------

be transferred from 1997 VEBA to a corresponding voluntary employee beneficiary
association to be established with respect to the Spinco Welfare Plans, and
Spinco shall cause such voluntary employee beneficiary association to accept
such transfer, provided that Parent shall use commercially reasonable efforts to
cause the reinsurance contract held by the 1997 VEBA pursuant to EIS Program 15
to be split into two contracts, one owned by Parent and one owned by Spinco and
(ii) Parent shall transfer the 2005 VEBA to Spinco.

(f) Liabilities.

(i) Insured Benefits. With respect to employee welfare and fringe benefits that
are provided through the purchase of insurance, Parent shall timely pay all
premiums in respect of coverage of Spinco Participants in respect of the period
before January 1, 2014, and Spinco shall be responsible for all premiums in
respect of coverage of Spinco Participants in respect of periods on or after
January 1, 2014. Spinco shall cause Parent not to have any liability in respect
of any and all claims of Spinco Participations that are incurred under the
Spinco Welfare Plans on or after January 1, 2014.

(ii) Self-Insured Benefits. With respect to employee welfare and fringe benefits
that are provided on a self-insured basis, (A) Parent shall fully perform, pay
and discharge, under the Parent Welfare Plans, all claims of Spinco Participants
that are incurred but not paid prior to January 1, 2014 (and Parent shall retain
any reserve in respect of such claims that may exist as of January 1, 2014) and
(B) Spinco shall fully perform, pay and discharge, under the Spinco Welfare
Plans, from and after January 1, 2014, all claims of Spinco Participants that
are incurred on or after January 1, 2014.

(iii) Incurred Claim Definition. For purposes of this Section 5.1(f), a claim or
Liability is deemed to be incurred (A) with respect to medical, dental, vision
and/or prescription drug benefits, upon the rendering of health services giving
rise to such claim or Liability; (B) with respect to life insurance, accidental
death and dismemberment and business travel accident insurance, upon the
occurrence of the event giving rise to such claim or Liability; and (C) with
respect to disability benefits, upon the date, as determined by the disability
benefit insurance carrier or claim administrator, of an individual’s disability
giving rise to such claim or Liability.

(iv) Claim Experience. Claims of Spinco Participants under the Parent Welfare
Plans that are incurred but unpaid as of December 31, 2013 may be submitted to
the Spinco Welfare Plans for payment, provided that Parent shall reimburse
Spinco or the Spinco Welfare Plans, as applicable, for any payments made by
Spinco or the Spinco Welfare Plans with respect to such incurred but unpaid
claims. Notwithstanding the foregoing, the Parties shall take any action
necessary to ensure that any claims experience under the Parent Welfare Plans
attributable to Spinco Participants shall be available to the Spinco Welfare
Plans.

(g) Continuation of Elections. With respect to Spinco Participants, as of the
Distribution Date (to the extent not already recognized prior to the date
hereof), Spinco shall cause each Spinco Welfare Plan to recognize all elections
and designations (including all coverage and contribution elections, beneficiary
designations and wellness program designations such as those

 

15



--------------------------------------------------------------------------------

related to surcharges and screenings) made by or with respect to Spinco
Participants under, or with respect to, the Spinco Welfare Plans or the
corresponding Parent Welfare Plan, as applicable, and apply such elections and
designations under the Spinco Welfare Plan for the remainder of the period or
periods for which such elections or designations are by their original terms
applicable, to the extent an election or designation made under a particular
Parent Welfare Plan is available under the corresponding Spinco Welfare Plan.

(h) Kansas Gas Service Plans. Spinco acknowledges that it has assumed
sponsorship of all health and welfare plans maintained for union-represented
employees and former employees of Kansas Gas Service effective as of January 1,
2014, and all obligations and Liabilities thereunder or relating thereto.

Section 5.2 Time-Off Benefits. Spinco shall credit each Spinco Participant with
the amount of accrued but unused vacation time, sick time and other time-off
benefits as such Spinco Participant had with the Parent Group as of January 1,
2014. Notwithstanding the above, Spinco shall not be required to credit any
Spinco Participant with any accrual to the extent that a benefit attributable to
such accrual is provided by the Parent Group.

Section 5.3 Other Benefit Plans. Effective on or after the Distribution Date,
Spinco shall adopt, or to cause a Spinco Affiliate to adopt, for the benefit of
eligible Spinco Participants, severance plans that are substantially similar to
the change-in-control severance plans maintained by Parent immediately prior to
the Distribution.

ARTICLE VI

NONQUALIFIED RETIREMENT PLANS

Section 6.1 Spinco Supplemental Executive Retirement Plan.

(a) Establishment of the Spinco Supplemental Executive Retirement Plan. Spinco
has established a supplemental executive retirement plan to provide each Spinco
Participant who was a participant in the Parent Supplemental Executive
Retirement Plan with benefits in respect of service and compensation
substantially similar to those accrued with respect to such person under the
Parent Supplemental Executive Retirement Plan as of December 31, 2013 (the
“Spinco Supplemental Executive Retirement Plan”). The terms of the Spinco
Supplemental Executive Retirement Plan shall be substantially identical to those
of the Parent Supplemental Executive Retirement Plan as of December 31, 2013.
Spinco shall be responsible for any and all Liabilities and other obligations
with respect to the Spinco Supplemental Executive Retirement Plan, and Spinco
shall assume and fully perform, pay and discharge, all obligations of the Parent
Supplemental Executive Retirement Plan relating to Spinco Participants.

(b) Establishment of Spinco Pre-2005 Supplemental Executive Retirement Plan.
Spinco has established a supplemental executive retirement plan for the benefit
of Spinco Participants substantially identical to the Parent Pre-2005
Supplemental Executive Retirement Plan (the “Spinco Pre-2005 Supplemental
Executive Retirement Plan”). Spinco shall be responsible for any and all
Liabilities and other obligations with respect to the Spinco Pre-2005
Supplemental Executive Retirement Plan, and Spinco shall assume and fully
perform, pay and discharge, all obligations of the Parent Pre-2005 Supplemental
Executive Retirement Plan relating to Spinco Participants.

 

16



--------------------------------------------------------------------------------

Section 6.2 Spinco Nonqualified Deferred Compensation Plan.

(a) Establishment of the Spinco Nonqualified Deferred Compensation Plan. Spinco
has established a nonqualified deferred compensation plan for the benefit of
Spinco Participants substantially identical to the Parent Nonqualified Deferred
Compensation Plan (the “Spinco Nonqualified Deferred Compensation Plan”). Spinco
shall be responsible for any and all Liabilities and other obligations with
respect to the Spinco Nonqualified Deferred Compensation Plan, and Spinco shall
assume and fully perform, pay and discharge, all obligations of the Parent
Nonqualified Deferred Compensation Plan relating to Spinco Participants.

(b) Treatment of Spinco Pre-2005 Nonqualified Deferred Compensation Plan. Spinco
has established a nonqualified deferred compensation plan for the benefit of
Spinco Participants substantially identical to the Parent Pre-2005 Nonqualified
Deferred Compensation Plan (the “Spinco Pre-2005 Nonqualified Deferred
Compensation Plan”). Spinco shall be responsible for any and all Liabilities and
other obligations with respect to the Spinco Pre-2005 Nonqualified Deferred
Compensation Plan, and Spinco shall assume and fully perform, pay and discharge,
all obligations of the Parent Pre-2005 Nonqualified Deferred Compensation Plan
relating to Spinco Participants.

Section 6.3 Continuation of Elections. Commencing on January 1, 2014, the Spinco
Nonqualified Plans (i) have recognized and honored all deferral, investment and
distribution elections in effect as of December 31, 2013 and honored under the
Parent Nonqualified Plans with respect to Spinco Participants, and (ii) shall
continue to honor all such elections to the extent required to comply with Code
Section 409A.

Section 6.4 Transfer of Assets to Spinco Nonqualified Plan Rabbi Trust.

(a) On or prior to the Distribution Date (or such later time as agreed to by
Parent and Spinco, and to the extent not already established prior to the date
hereof), Spinco shall, or shall have caused one of its Affiliates to, establish
a trust in a form that is substantially comparable to the Parent Nonqualified
Plan Rabbi Trust as in effect as of December 31, 2013. In connection with the
assumption of the Liabilities under the Parent Nonqualified Plans in respect of
Spinco Participants, Parent shall, not later than ninety (90) days following the
Distribution Date (or such later time as mutually agreed by Parent and Spinco,
and to the extent nor transferred prior to the date hereof), transfer Assets in
an amount equal to the funded percentage of such Liabilities as of the
Distribution Date, to the Spinco Nonqualified Plan Rabbi Trust as of the
Distribution Date. The amount of Assets to be so transferred shall be determined
by the actuary selected by Parent.

(b) Without limiting the generality of the foregoing, the Assets to be
transferred to the Spinco Nonqualified Plan Rabbi Trust pursuant to
Section 6.4(a), above, shall include, to the maximum extent practicable, any
life insurance policies held by the Parent Nonqualified Plan Rabbi Trust with
respect to which any Spinco Participant is the insured.

 

17



--------------------------------------------------------------------------------

ARTICLE VII

LONG-TERM INCENTIVE AWARDS

Section 7.1 Adoption of Spinco Stock Plans. Effective as of the Distribution
Date, Spinco shall adopt the Spinco Stock Plans which shall permit the issuance
of Spinco Common Stock to Spinco Employees and directors pursuant to the terms
thereof.

(a) Spinco Equity Compensation Plan. Effective as of the Distribution Date,
Spinco shall establish an equity compensation plan for the benefit of eligible
Spinco Participants that is substantially similar to the Parent Equity
Compensation Plan (the “Spinco Equity Compensation Plan”). Prior to the
Distribution Date (to the extent not already approved prior to the date hereof),
Parent, as the sole stockholder of Spinco, shall approve the Spinco Equity
Compensation Plan.

(b) Spinco Employee Stock Award Program. Effective as of the Distribution Date,
Spinco shall establish an employee stock award program for the benefit of Spinco
Participants that is substantially similar to the Parent Employee Stock Award
Program (the “Spinco Employee Stock Award Program”). Prior to the Distribution
Date (to the extent not already approved prior to the date hereof), Parent, as
the sole stockholder of Spinco, shall approve the Spinco Employee Stock Award
Program.

(c) Spinco Employee Stock Purchase Plan.

(i) Effective as of the Distribution Date, Spinco shall establish an employee
stock purchase plan for the benefit of Spinco Employees that is substantially
similar to the Parent Employee Stock Purchase Plan (the “Spinco Employee Stock
Purchase Plan”). Prior to the Distribution Date (to the extent not already
approved prior to the date hereof), Parent, as the sole stockholder of Spinco,
shall approve the Spinco Employee Stock Purchase Plan.

(ii) Unless otherwise decided by Parent in its sole discretion, each Spinco
Participant’s outstanding right to purchase shares of Parent Common Stock
pursuant to the Parent Employee Stock Purchase Plan in the open offering period
during which the Distribution Date occurs shall terminate immediately prior to
the Distribution Date, provided that all amounts allocated to each Spinco
Participant’s payroll deduction account shall be used to purchase shares of
Parent Common Stock at the applicable price determined under the terms of the
Parent Employee Stock Purchase Plan at the close of the then-open offering
period. Each Spinco Participant’s payroll deductions and other contributions
under the Parent Employee Stock Purchase Plan shall cease at the close of the
last payroll cycle prior to the Distribution Date. Spinco shall be entitled to
the benefit of any tax deduction in respect of each Spinco Participant’s payroll
deductions and other contributions under the Parent Employee Stock Purchase Plan
that are deducted or contributed with respect to the period on or after
January 1, 2014.

 

18



--------------------------------------------------------------------------------

(iii) Each Parent Participant’s outstanding right to purchase shares of Parent
Common Stock pursuant to the Parent Employee Stock Purchase Plan in the open
offering period during which the Distribution Date occurs shall be equitably
adjusted as deemed necessary and appropriate by the Parent Board (or any duly
authorized committee or representative thereof) to reflect the Distribution.

Section 7.2 Treatment of Outstanding Parent Equity Incentive Awards. The Parties
shall use commercially reasonable efforts to take all actions necessary or
appropriate so that each outstanding Parent Restricted Stock Unit and Parent
Performance Unit shall be adjusted as set forth in this Section 7.2.

(a) Parent Restricted Stock Units granted during 2011. Except as set forth in
Section 7.2(e), each unvested Parent Restricted Stock Unit granted during 2011
and held by either a Parent Participant or a Spinco Participant on a date to be
determined by the Parent Board shall vest in full on such date and be satisfied
by Parent in accordance with the terms of the Parent Long-Term Incentive Plan,
but in any event no later than the Distribution Record Date.

(b) Parent Restricted Stock Units granted during 2012 and 2013.

(i) Held by Parent Participants. Except as set forth in Section 7.2(e), each
Parent Restricted Stock Unit that was granted by Parent during 2012 and 2013,
that remains outstanding immediately prior to the Distribution Date, and is held
by a Parent Participant, shall be equitably adjusted as of the Distribution Date
by issuing additional Parent Restricted Stock Units. The total number of Parent
Restricted Stock Units held by the Parent Participant following the Distribution
shall be equal to the number of Parent Restricted Stock Units held by the Parent
Participant that are outstanding immediately prior to the Distribution Date,
multiplied by the Parent Ratio and rounded to the nearest whole unit. All
adjusted Parent Restricted Stock Units shall become vested upon the date the
Parent Restricted Stock Units would have otherwise vested in accordance with the
existing vesting schedule.

(ii) Held by Spinco Participants. Except as set forth in Section 7.2(e), each
Parent Restricted Stock Unit that was granted by Parent during 2012 and 2013,
that remains outstanding immediately prior to the Distribution Date, and is held
by a Spinco Participant, shall be converted via cancellation as of the
Distribution Date and replacement by an award of Spinco Restricted Stock Units
equal to the number of Parent Restricted Stock Units held by the Spinco
Participant that are outstanding immediately prior to the Distribution Date,
multiplied by the Spinco Ratio and rounded to the nearest whole unit. The
replacement Spinco Restricted Stock Units shall vest on the date the Parent
Restricted Stock Units would have otherwise vested in accordance with the
existing vesting schedule.

 

19



--------------------------------------------------------------------------------

(iii) Except as otherwise provided herein, the terms and conditions applicable
to the adjusted Parent Restricted Stock Units and Spinco Restricted Stock Units,
respectively, shall be substantially similar to the terms and conditions
applicable to the corresponding pre-Distribution Parent Restricted Stock Unit
(taking into account changes in the identity of the employer, including for
purposes of determining whether a change in control has occurred).

(c) Treatment of Outstanding Parent Performance Units Granted During 2011.
Except as set forth in Section 7.2(e), each unvested Parent Performance Unit
granted during 2011 and held by either a Parent Participant or a Spinco
Participant on a date to be determined by the Parent Board shall vest in full
and the applicable performance period shall end on such date, and the amount
payable, if any, shall equal the total number of Parent Common Shares that would
have been issued to the participant for the full performance period, determined
using actual performance results as of such date, and shall be paid by Parent in
accordance with the terms of the Parent Equity Compensation Plan, but in any
event no later than the Distribution Record Date.

(d) Treatment of Outstanding Parent Performance Units Granted During 2012 and
2013.

(i) Held by Parent Participants. Except as set forth in Section 7.2(e), each
Parent Performance Unit that was granted by Parent during 2012 and 2013, that
remains outstanding immediately prior to the Distribution Date, and is held by a
Parent Participant, shall be equitably adjusted as of the Distribution Date by
issuing additional Parent Performance Units. The target number of shares subject
to the Parent Performance Units held by the Parent Participant following the
Distribution shall be equal to the target number of shares subject to the Parent
Performance Units held by the Parent Participant that are outstanding
immediately prior to the Distribution Date, multiplied by the Parent Ratio and
rounded to the nearest whole unit. For purposes of calculating the achievement
of the total shareholder return performance metric applicable to the adjusted
Parent Performance Units, the Distribution shall be treated as a cash dividend
(in an amount equal to the Post-Distribution Price of a share of Spinco Common
Stock multiplied by the total number of shares of Spinco Common Stock
distributed in the Distribution) with respect to Parent Common Stock that has
been paid and reinvested in Parent Common Stock on the Distribution Date at a
price per share of Parent Common Stock equal to the Post-Distribution Price of a
share of Parent Common Stock. The amount payable, if any, with respect to the
Parent Performance Units shall otherwise be determined and paid by Parent in
accordance with the terms of the Parent Equity Compensation Plan. In addition,
the Parent Board (or any duly authorized committee or representative thereof)
may approve further equitable adjustments to such Parent Performance Units to
reflect the Distribution as it deems appropriate.

(ii) Held by Spinco Participants. Except as set forth in Section 7.2(e), each
Parent Performance Unit that was granted by Parent during 2012 and 2013, that
remains outstanding immediately prior to the Distribution Date, and is held by a
Spinco Participant, shall be converted via cancellation as of the Distribution
Date and replacement with new Spinco Performance Units granted in accordance
with the Spinco Equity Compensation Plan, as described (i) in subsection
(A) below, with respect to the period between the grant date and the
Distribution Date, and (ii) subsection (B) below, with respect to the period
between the Distribution Date and the original end of the performance period
with respect to the Parent Performance Unit.

 

20



--------------------------------------------------------------------------------

(A) The number of new Spinco Performance Units that shall be granted with
respect to the period between the grant date and the Distribution Date with
respect to the Parent Performance Unit shall equal the target number of Parent
Common Shares which would have been issued to the participant for the full
performance period, multiplied by (a) the Spinco Ratio, (b) a fraction (rounded
to the nearest tenth), the numerator of which is the number of days elapsed
between the grant date and the Distribution Date, and the denominator of which
is the total number of days in the applicable performance period, and (c) a
pre-Distribution payout factor determined using Parent’s relative total
shareholder return performance as of the Distribution Date, rounded to the
nearest whole share. Each new Spinco Performance Unit granted in accordance with
this subsection (A) shall vest on the last day of the performance period to
which it relates based on the participant’s service with a member of the Spinco
Group through such date, and shall otherwise have the same terms and conditions
as the corresponding pre-Distribution Parent Performance Unit.

(B) The number of new Spinco Performance Units that shall be granted with
respect to the period between the Distribution Date and the original end of the
performance period with respect to the Parent Performance Unit shall equal the
target number of Parent Common Shares which would have been issued to the
participant for the full performance period, multiplied by both (a) the Spinco
Ratio, and (b) a fraction (rounded to the nearest tenth), the numerator of which
is the number of days elapsed between the Distribution Date and the last day of
the performance period, and the denominator of which is the total number of days
in the applicable performance period, rounded to the nearest whole share. Such
new Spinco Performance Units shall provide for payment determined using actual
performance results from the Distribution Date until the last day of the
performance period to which it relates, based on performance criteria to be
established by Spinco in accordance with the Spinco Equity Compensation Plan.
Each new Spinco Performance Units granted in accordance with this subsection
(B) shall otherwise have the same terms and conditions as the corresponding
pre-Distribution Parent Performance Unit.

(e) Deferred and Phantom Share Accounts. With respect to the deferred and
phantom share accounts maintained under (x) the Parent Stock Plans, in
connection with the deferral by participants of the issuance of Parent Common
Stock that would have otherwise been issued upon vesting of Parent Restricted
Stock Units and Parent Performance Units and (y) the Parent Deferred
Compensation Plan for Non-Employee Directors, in connection with the deferral by
participants of director compensation in exchange for phantom stock units deemed
to represent Parent Common Stock, (1) such deferred and phantom share accounts
shall be credited with units equal to that number of shares of Spinco Common
Stock that would have been issuable pursuant to the Distribution in accordance
with the distribution ratio set forth in the Separation Agreement, (2) such
deferred and phantom share accounts shall be maintained following the
Distribution by Parent to the extent comprised of Parent units and by Spinco to
the extent comprised of Spinco units, and (3) such units shall otherwise remain
subject to the prior deferral elections of the holders of such deferred and
phantom share accounts and the terms of such plans.

 

21



--------------------------------------------------------------------------------

(f) 409A. In all events, the adjustments to the equity awards provided for in
this Section 7.2 shall be made in a manner that avoids adverse tax consequences
under Code Section 409A.

(g) Allocation of Tax Deduction. Parent shall be entitled to the benefit of the
tax deduction in respect of any payment of any Parent Restricted Stock Unit or
Parent Performance Unit. Spinco shall be entitled to the benefit of the tax
deduction with respect to the payment of any Spinco Restricted Stock Unit or
Spinco Performance Unit granted to Spinco Participants pursuant to this Article
VII.

Section 7.3 Section 16 Approval. By approving the adoption of this Agreement,
the Parent Board and the board of directors of Spinco intend to exempt from the
short swing profit recovery provisions of Section 16(b) of the Exchange Act, by
reason of the application of Rule 16b-3 thereunder, all acquisitions and
dispositions of equity incentive awards as described in this Article VII in
respect of all Parent Restricted Stock Units and Parent Performance Units held
as of the date hereof (or subsequently acquired) by individuals who serve as
directors or executive officers of Parent.

Section 7.4 SEC Registration. The Parties mutually agree to use commercially
reasonable efforts to maintain effective registration statements with the SEC
with respect to the long-term incentive awards described in this Article VII, to
the extent any such registration statement is required by applicable Law.

Section 7.5 Tax Withholding and Reporting for Equity-Based Awards. Except as
otherwise provided under Section 8.3(c), Parent (or one of its Affiliates) will
be responsible for all income, payroll, or other tax reporting related to income
of Parent Employees or Former Parent Employees from equity-based awards, and
Spinco (or one of its Affiliates) will be responsible for all income, payroll,
or other tax reporting related to income of Spinco Employees or Former Spinco
Employees from equity-based awards. Similarly, except as otherwise provided
under Section 8.3(c), Parent will be responsible for all income, payroll, or
other tax reporting related to income of its non-employee directors and Parent
Service Providers from equity-based awards, and Spinco will be responsible for
all income, payroll, or other tax reporting related to income of its
non-employee directors and Spinco Service Providers from equity-based awards.
Further, Parent (or one of its Affiliates) shall be responsible for remitting
applicable tax withholdings for Parent Participants to each applicable taxing
authority, and Spinco (or one of its Affiliates) shall be responsible for
remitting applicable tax withholdings for Spinco Participants to each applicable
taxing authority; provided, however, that either Parent or Spinco shall act as
agent for the other company by remitting amounts withheld in the form of shares
or in conjunction with an exercise transaction to an appropriate taxing
authority. Parent and Spinco acknowledge and agree that the Parties will
cooperate with each other and with third-party providers to effectuate
withholding and remittance of taxes, as well as required tax reporting, in a
timely, efficient, and appropriate manner.

 

22



--------------------------------------------------------------------------------

ARTICLE VIII

ADDITIONAL COMPENSATION MATTERS

Section 8.1 Workers’ Compensation Liabilities. All workers’ compensation
Liabilities relating to, arising out of, or resulting from any claim by a Parent
Employee, Former Parent Employee, Spinco Employee or Former Spinco Employee that
results from an accident, incident or event occurring, or from an occupational
disease which becomes manifest, at, before or after January 1, 2014, shall be
retained or assumed by Parent (in respect of Parent Employees and Former Parent
Employees) or Spinco (in respect of Spinco Employees or Former Spinco
Employees).

Section 8.2 Code Sections 162(m) and 409A. Notwithstanding anything in this
Agreement to the contrary (including the treatment of supplemental and deferred
compensation plans, outstanding long-term incentive awards and annual incentive
awards as described herein), the Parties agree to negotiate in good faith
regarding the need for any treatment different from that otherwise provided
herein to (i) preserve, to the extent possible, a federal income tax deduction
for the payment of such supplemental or deferred compensation or long-term
incentive award, annual incentive award or other compensation, and (ii) to
ensure that the treatment of any deferred compensation does not cause the
imposition of a tax under Code Section 409A.

Section 8.3 Certain Payroll, Bonus and Supplemental Plan Matters.

(a) Payroll of Transferring Employees. Except as otherwise mutually agreed upon
in writing by Parent and Spinco, in the case of an individual who transferred
employment at January 1, 2014 from Parent to Spinco, Spinco shall be responsible
for paying the entire payroll amount due such individual for the first payroll
cycle ending after January 1, 2014, and for satisfying all applicable tax
reporting and withholding requirements in respect of such payment; provided,
that, Spinco shall withhold from that first payroll the 401(k) contributions,
catch-up contributions, Roth elective deferral contributions and after-tax
deposits elected prior to January 1, 2014, by transferring employees under the
Parent 401(k) Thrift Plan (“Thrift Plan Contributions”). Parent shall deposit
the Thrift Plan Contributions and related matching contributions into the Parent
401(k) Thrift Plan prior to the Thrift Plan Transfer Date, and Parent shall
reimburse Spinco for the gross amount of the payroll payment (i.e., including
any applicable deductions), but not including the Thrift Plan Contributions, and
for all tax withholdings remitted in respect of the portion of such payroll
period ending prior to January 1, 2014. Parent shall be entitled to the benefit
of any tax deduction in respect of its payments for (i) the semi-monthly payroll
cycle ending December 31, 2013, and (ii) the portion of the bi-weekly payroll
cycle ending January 4, 2013, and representing work performed before January 1,
2014.

(b) Annual Incentive Plans.

(i) Payments Under the Parent Annual Incentive Plans. On or about March 1, 2014,
Spinco shall pay eligible Spinco Employees a cash bonus payment equal to the
full annual bonus amount earned by such Spinco Employee for 2013 pursuant to the
terms of the applicable Parent Annual Incentive Plan. Prior to the date of such
payment, Parent shall provide to Spinco documentation detailing the amount of
the bonus payable to each Spinco Employee. Spinco shall be entitled to the
benefit of any tax deduction in respect of the cash bonus payment pursuant to
this Section 8.3(b)(i).

 

23



--------------------------------------------------------------------------------

(ii) Future Annual Incentive Plans. Each of Parent and Spinco are expected to
implement their own annual incentive plans for calendar year 2014 in which
Parent Employees and Spinco Employees, respectively, will participate. Spinco
shall be solely responsible for funding, paying and discharging all obligations
relating to any annual cash incentive awards that any Spinco Employee is
eligible to receive under any Spinco annual incentive plan with respect to
payments made on account of performance periods beginning at or after January 1,
2014, and Parent shall be solely responsible for funding, paying and discharging
all obligations relating to any annual cash incentive awards that any Parent
Employee is eligible to receive under any Parent Annual Incentive Plan with
respect to payments made on account of performance periods beginning at or after
January 1, 2014.

(c) Forms W-2. Parent shall retain Form W-2 and other payroll reporting
obligations for the 2013 calendar year for all Spinco Employees and Former
Spinco Employees. Except as otherwise set forth herein, each Party shall bear
the expense of, and W-2 and other payroll reporting obligations for, all
compensation payable to or on behalf of its employees, contractors, and former
employees and contractors in years subsequent to 2013. Parent and Spinco hereby
agree to follow the standard procedure for United States employment tax
reporting as provided in Section 4 of Rev. Proc. 2004-53, I.R.B. 2004-35.

ARTICLE IX

INDEMNIFICATION

Section 9.1 Indemnification by Parent. Except as otherwise specifically set
forth in any provision of this Agreement or of any Ancillary Agreement,
following the Effective Time, Parent shall, and shall cause the other members of
the Parent Group to indemnify, defend and hold harmless Spinco’s Indemnitees
from and against any and all Indemnifiable Losses arising out of, by reason of
or otherwise in connection with (i) the Retained Business EMA Liabilities or
(ii) any breach by Parent or any member of the Parent Group of any provision of
this Agreement. The fact another member of the Parent Group has Assumed a
Liability covered by this indemnification shall not limit or preclude Parent’s
obligation with respect to that Liability under this Agreement.

Section 9.2 Indemnification by Spinco. Except as otherwise specifically set
forth in any provision of this Agreement or of any Ancillary Agreement,
following the Effective Time, Spinco shall, and shall cause the other members of
the Spinco Group to indemnify, defend and hold harmless the Parent Indemnitees
from and against any and all Indemnifiable Losses arising out of, by reason of
or otherwise in connection with (i) the LDC EMA Liabilities or (ii) any breach
by Spinco or any member of the Spinco Group of any provision of this Agreement.

 

24



--------------------------------------------------------------------------------

Section 9.3 General Indemnification. Any claim for indemnification under this
Agreement shall be governed by, and be subject to, the provisions of Article VII
of the Separation Agreement, which provisions are hereby incorporated by
reference into this Agreement and, solely for purposes of this Agreement (i) any
references to “Agreement” in such Article VII as incorporated herein shall be
deemed to be references to this Agreement and (ii) any references to “LDC
Liabilities” or “Retained Business Liabilities” in such Article VII as
incorporated herein shall be deemed to be references to “LDC EMA Liabilities”
and “Retained Business EMA Liabilities”, respectively.

ARTICLE X

GENERAL AND ADMINISTRATIVE

Section 10.1 Sharing of Information. Parent and Spinco shall provide to each
other and to their respective agents and vendors all information as the other
may reasonably request to enable the requesting Party to administer efficiently
and accurately each of its Benefit Plans, to timely and accurately comply with
and report under Section 14 of the Exchange Act, and to determine the scope of,
as well as fulfill, its obligations under this Agreement. Such information
shall, to the extent reasonably practicable, be provided in the format and at
the times and places requested, but in no event shall the Party providing such
information be obligated to incur any out-of-pocket expenses not reimbursed by
the Party making such request or make such information available outside of its
normal business hours and premises. Any information shared or exchanged pursuant
to this Agreement shall be subject to the confidentiality requirements set forth
in the Separation Agreement. The Parties also hereby agree to enter into any
business associate agreements with the Parent Benefit Plans or the Spinco
Benefit Plan, as applicable, that may be required for the sharing of any
information pursuant to this Agreement to comply with the requirements of HIPAA.

Section 10.2 Reasonable Efforts/Cooperation. Each of the Parties hereto will use
its commercially reasonable efforts to promptly take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper or
advisable under applicable Laws and regulations to consummate the transactions
contemplated by this Agreement, including adopting plans or plan amendments.
Each of the Parties hereto shall cooperate fully on any issue relating to the
transactions contemplated by this Agreement for which the other Party seeks a
determination letter or private letter ruling from the Internal Revenue Service,
an advisory opinion from the Department of Labor or any other filing, consent or
approval with respect to or by a Governmental Entity.

Section 10.3 Liabilities.

(a) Audits. In the event a government agency conducts a formal or informal
inquiry, investigation or audit of a Parent Benefit Plan or a related trust, or
a Spinco Benefit Plan or its related trust that covers, in whole or in part, a
time period prior to the Distribution Date, then Parent shall, or shall cause
one or more members of the Parent Group to, take all actions necessary to
respond to the inquiry, investigation or audit at its sole expense, and assume,
retain, pay, perform, fulfill and discharge all Liabilities relating to or
arising out of the inquiry, investigation or audit.

 

25



--------------------------------------------------------------------------------

(b) Claims. In the event an inquiry, demand, initial claim, claim appeal, or
litigation is delivered or filed relating in whole or in part to events that
occurred prior to the Distribution Date, then Parent shall, or shall cause one
or more members of the Parent Group to, take all actions necessary to respond to
the inquiry, demand, initial claim, claim appeal or litigation at its sole
expense, and shall assume, retain, pay, perform, fulfill and discharge all
Liabilities relating to or arising out of the inquiry, demand, initial claim,
claim appeal or litigation to the extent the Liabilities arise out of time
periods prior to the Distribution Date.

Section 10.4 Spinco Benefit Plans. Spinco has used Spinco’s own employer
identification number to establish any Spinco Benefit Plans pursuant to this
Agreement.

Section 10.5 Employer Rights. Nothing in this Agreement shall prohibit any Party
or any of their respective Affiliates from amending, modifying or terminating
any of their respective Benefit Plans at any time within their sole discretion.

Section 10.6 Effect on Employment. Except as expressly provided in this
Agreement, the occurrence of the Distribution alone shall not cause any employee
to be deemed to have incurred a termination of employment which entitles such
individual to the commencement of benefits under any of the Parent Benefit
Plans. Furthermore, nothing in this Agreement is intended to confer upon any
employee or former employee of Parent or Spinco or any of their respective
Affiliates any right to continued employment, or any recall or similar rights to
an individual on layoff or any type of approved leave.

Section 10.7 Consent of Third Parties. If any provision of this Agreement is
dependent on the Consent of any third party and such consent is withheld, the
Parties hereto shall use their reasonable best efforts to implement the
applicable provisions of this Agreement to the fullest extent practicable. If
any provision of this Agreement cannot be implemented due to the failure of such
third party to consent, the Parties hereto shall negotiate in good faith to
implement the provision in a mutually satisfactory manner.

Section 10.8 Change in Control; Termination of Employment and Severance. The
Parties acknowledge and agree that the Separation and the assignment, transfer
or continuation of the employment of Employees as contemplated by the Separation
shall not: (i) entitle any Parent Employee or Spinco employee to a distribution
or other payment from any Parent Benefit Plan or Spinco Benefit Plan or
(ii) entitle any Employee to any severance payments or severance benefits from
any member of the Parent Group or the Spinco Group. The Parties acknowledge that
the Separation will not constitute a “change in control” for purposes of any
Parent Benefit Plan or Spinco Benefit Plan in effect on the Distribution Date,
or with respect to any awards, including Parent equity awards, outstanding as of
the Distribution Date.

Section 10.9 Access to Employees. Following the Effective Time, Parent and
Spinco shall, or shall cause each of their respective Affiliates to, make
available to each other those of their employees who may reasonably be needed in
order to defend or prosecute any legal or administrative action (other than a
legal action between the Parties) to which any employee, director or Benefit
Plan of the Parent Group or Spinco Group is a party and which relates to their
respective Benefit Plans prior to the Distribution Date. The Party to whom an
employee is made

 

26



--------------------------------------------------------------------------------

available in accordance with this Section 10.9 shall pay or reimburse the other
Party for all reasonable expenses incurred by such employee in connection
therewith, including all reasonable travel, lodging, and meal expenses, but
excluding any amount for such employee’s time spent in connection herewith.

Section 10.10 Beneficiary Designation/Release of Information/Right to
Reimbursement. To the extent permitted by applicable Law and except as otherwise
provided for in this Agreement, all beneficiary designations, alternate payee
arrangements, authorizations for the release of information and rights to
reimbursement made by or relating to Spinco Participants under Parent Benefit
Plans shall be transferred to and be in full force and effect under the
corresponding Spinco Benefit Plans until such beneficiary designations,
alternate payee arrangements, authorizations or rights are replaced or revoked
by, or no longer apply, to the relevant Spinco Participant.

ARTICLE XI

MISCELLANEOUS

Section 11.1 Effect if Certain Events do not Occur. Notwithstanding anything in
this Agreement to the contrary, if the Separation Agreement is terminated prior
to the Effective Time, then all actions and events that are, under this
Agreement, to be taken or occur effective prior to, as of or following the
Effective Time, or otherwise in connection with the Separation, shall not be
taken or occur except to the extent specifically agreed to in writing by the
Parties and neither Party shall have any Liability or further obligation to any
other Party under this Agreement.

Section 11.2 Relationship of Parties. Nothing in this Agreement shall be deemed
or construed by the Parties or any third party as creating the relationship of
principal and agent, partnership or joint venture between the Parties, it being
understood and agreed that no provision contained herein, and no act of the
Parties, shall be deemed to create any relationship between the Parties other
than the relationship set forth herein.

Section 11.3 Subsidiaries. Each of the Parties shall cause to be performed, and
hereby guarantees the performance of, all actions, agreements and obligations
set forth herein to be performed by any Subsidiary or Affiliate of such Party or
by any entity that becomes a Subsidiary or Affiliate of such Party on and after
the Distribution Date. The Parties acknowledge that certain actions, agreements
and obligations that certain of their Affiliates and Subsidiaries may be
required to perform in connection with the performance of the Parties’
obligations under this Agreement may require Governmental Approval by
Governmental Entities under applicable Law, and therefore agree that performance
of such actions, agreements and obligations is subject to the receipt of all
such necessary Governmental Approvals, which approvals each Party shall, and
shall cause the members of its respective Group to, use its commercially
reasonable efforts to obtain.

Section 11.4 Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be given or
made (and shall be deemed to have been duly given or made upon receipt unless
the day of receipt is not a Business Day, in which case it shall be deemed to
have been given on the next Business Day) by delivery in person, by overnight
courier service, by facsimile with receipt confirmed (followed by delivery of an
original

 

27



--------------------------------------------------------------------------------

via overnight courier service) or by registered or certified mail (postage
prepaid, return receipt requested) to the respective Party or Parties at the
following addresses (or at such other address for a Party as shall be specified
in a notice given in accordance with this Section 11.4):

To Parent:

ONEOK, Inc.

100 W. 5th Street

Tulsa, OK 74103

Attn: General Counsel

Facsimile: (918) 588-7890

To Spinco:

ONE Gas, Inc.

15 E. 5th Street

Tulsa, OK 74103

Attn: General Counsel

Facsimile: (918) 947-7010

Section 11.5 Entire Agreement. This Agreement, the Separation Agreement, and
each other Ancillary Agreement, including any annexes, schedules and exhibits
thereto, as well as any other agreements and documents referred to herein and
therein, shall constitute the entire agreement between the Parties with respect
to the subject matter hereof and shall supersede all previous negotiations,
commitments and writings with respect to such subject matter.

Section 11.6 Waivers. The failure of any Party to require strict performance by
any other Party of any provision in this Agreement will not waive or diminish
that Party’s right to demand strict performance thereafter of that or any other
provision hereof.

Section 11.7 Amendments. Subject to the terms of Section 11.8 of this Agreement,
this Agreement may not be modified or amended except by an agreement in writing
signed by each Party.

Section 11.8 Termination. This Agreement (including Article IX (Indemnification)
hereof) may be terminated and the Distribution may be amended, modified or
abandoned at any time prior to the Distribution Date by and in the sole
discretion of Parent without the approval of Spinco or the stockholders of
Parent and it shall be deemed terminated if and when the Separation Agreement is
terminated. In the event of such termination, neither Party shall have any
Liability of any kind to the other Party or any other Person. After the
Distribution Date, this Agreement may not be terminated except by an agreement
in writing signed by Parent and Spinco.

Section 11.9 Savings Clause. The Parties hereby acknowledge that the provisions
of this Agreement are intended to achieve certain tax, legal and accounting
objectives and, in the event such objectives are not achieved, the Parties agree
to negotiate in good faith regarding such other actions that may be necessary or
appropriate to achieve such objectives.

 

28



--------------------------------------------------------------------------------

Section 11.10 Governing Law. This Agreement shall be governed by and construed
in accordance with the internal Laws, and not the Laws governing conflicts of
Laws, of the State of Oklahoma.

Section 11.11 Dispute Resolution. Any controversy, dispute or claim between the
Parties or members of their respective Groups arising out of, in connection
with, or in relation to the interpretation, performance, nonperformance,
validity, termination or breach of this Agreement or otherwise arising out of,
or in any way related to this Agreement or the transactions contemplated hereby,
including any claim based on contract, tort, statute or constitution
(collectively, “Agreement Dispute”), shall be governed by, and be subject to,
the provisions of Article IX of the Separation Agreement, which provisions (and
related defined terms) are hereby incorporated by reference into this Agreement
and, solely for purposes of this Agreement, any references to “Agreement” in
such Article IX as incorporated herein shall be deemed to be references to this
Agreement; provided, however, any references to “Agreement Disputes” in such
Article IX as incorporated herein shall be deemed, solely for purposes of this
Agreement, to be references to Agreement Disputes as defined in this Agreement.

Section 11.12 Consent to Jurisdiction. Subject to the provisions of Article IX
of the Separation Agreement, each of the Parties irrevocably submits to the
exclusive jurisdiction of (a) the District Court of the State of Oklahoma for
Tulsa County, and (b) the United States District Court for the Northern District
of Oklahoma, Tulsa Division (the “Oklahoma Courts”), for the purposes of any
suit, Action or other proceeding in accordance with Article IX of the Separation
Agreement. Each of the Parties further agrees that service of any process,
summons, notice or document by United States registered mail or receipted
courier service to such Party’s respective address set forth in Section 11.4 of
this Agreement shall be effective service of process for any Action, suit or
proceeding in the Oklahoma Courts with respect to any matters to which it has
submitted to jurisdiction in this Section 11.12. Each of the Parties irrevocably
and unconditionally waives any objection to the laying of venue of any such
Action, suit or proceeding arising out of this Agreement or the transactions
contemplated hereby in the Oklahoma Courts, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such Action, suit or proceeding brought in any such court has been brought
in an inconvenient forum.

Section 11.13 Titles and Headings. Titles and headings to Sections and Articles
herein are inserted for the convenience of reference only and are not intended
to be a part of or to affect the meaning or interpretation of this Agreement.

Section 11.14 Counterparts. This Agreement may be executed in more than one
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the Parties and delivered to the other Party. Execution of this
Agreement or any other documents pursuant to this Agreement by facsimile or
other electronic copy of a signature shall be deemed to be, and shall have the
same effect as, executed by an original signature.

 

29



--------------------------------------------------------------------------------

Section 11.15 Assignment. Except as otherwise expressly provided for in this
Agreement, this Agreement shall not be assignable, in whole or in part, directly
or indirectly, by either Party without the prior written consent of the other
Party, and any attempt to assign any rights or obligations arising under this
Agreement without such consent shall be null and void; provided, that, a Party
may assign this Agreement in connection with a merger transaction in which such
Party is not the surviving entity or the sale by such Party of all or
substantially all of its Assets; provided, that, the surviving entity of such
merger or the transferee of such Assets shall agree in writing, reasonably
satisfactory to the other Party, to be bound by the terms of this Agreement as
if named as a “Party” hereto. In addition, in the event that any third Person or
“group” (as such term is used in Section 13(d) and 14(d) of the Exchange Act)
acquires, including by way of merger, consolidation or other business
combination, fifty percent or more of the consolidated Assets or voting equity
of either Parent or Spinco, such Party, as applicable, shall take all necessary
action so that such third Person or group shall become a guarantor of the
obligations of Parent or Spinco, as applicable, under this Agreement.

Section 11.16 Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby. The Parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions,
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

Section 11.17 Successors and Assigns. Subject to Section 11.15, the provisions
of this Agreement and the obligations and rights hereunder shall be binding
upon, inure to the benefit of and be enforceable by (and against) the Parties
and their respective successors and permitted transferees and assigns.

Section 11.18 Specific Performance. The Parties agree that irreparable damage
would occur in the event that the provisions of this Agreement were not
performed in accordance with their specific terms. Accordingly, it is hereby
agreed that the Parties shall be entitled to (i) an injunction or injunctions to
enforce specifically the terms and provisions hereof in any arbitration in
accordance with Section 11.11 of this Agreement, (ii) provisional or temporary
injunctive relief in accordance therewith in any Oklahoma Court, and
(iii) enforcement of any such award of an arbitral tribunal or an Oklahoma Court
in any court of the United States, or any other any court or tribunal sitting in
any state of the United States or in any foreign country that has jurisdiction,
this being in addition to any other remedy or relief to which they may be
entitled.

Section 11.19 Waiver of Jury Trial. Subject to Sections 11.11, 11.12 and 11.18
of this Agreement, each of the Parties hereby waives to the fullest extent
permitted by applicable Law any right it may have to a trial by jury with
respect to any court proceeding contemplated by Section 11.12 of this Agreement.
Each of the Parties hereby (a) certifies that no representative, agent or
attorney of the other Party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver and (b) acknowledges that it has been induced to enter into this
Agreement and the transactions contemplated by this Agreement, as applicable,
by, among other things, the mutual waivers and certifications in this Section
11.19.

 

30



--------------------------------------------------------------------------------

Section 11.20 Force Majeure. No Party (or any Person acting on its behalf) shall
have any liability or responsibility for failure to fulfill any obligation
(other than a payment obligation) under this Agreement so long as and to the
extent to which the fulfillment of such obligation is prevented, frustrated,
hindered or delayed as a consequence of circumstances of Force Majeure. A Party
claiming the benefit of this provision shall, as soon as reasonably practicable
after the occurrence of any such event: (a) notify the other Party of the nature
and extent of any such Force Majeure condition and (b) use due diligence to
remove any such causes and resume performance under this Agreement as soon as
reasonably practicable.

Section 11.21 Authorization. Each of the Parties hereby represents and warrants
that it has the power and authority to execute, deliver and perform this
Agreement, that this Agreement has been duly authorized by all necessary
corporate action on the part of such Party, that this Agreement constitutes a
legal, valid and binding obligation of each such Party and that the execution,
delivery and performance of this Agreement by such Party does not contravene or
conflict with any provision of law or of its charter or bylaws or any material
agreement, instrument or order binding on such Party.

Section 11.22 No Third-Party Beneficiaries. Except as otherwise expressly
provided in this Agreement, this Agreement is solely for the benefit of the
Parties and should not be deemed to confer upon third parties any remedy, claim,
liability, reimbursement, cause of action or other right in excess of those
existing without reference to this Agreement.

Section 11.23 Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. This Agreement shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing any instrument to be
drafted.

[Remainder of this page intentionally left blank.]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

ONEOK, INC. By:   /s/ John W. Gibson Name: John W. Gibson Title: Chairman and
Chief Executive Officer ONE Gas, Inc. By:   /s/ John W. Gibson Name: John W.
Gibson Title: Chairman of the Board